UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST REPORTED EVENT – JANUARY 28, 2008 RACINO ROYALE, INC. (Exact name of Registrant as specified in its charter) NEVADA 000-31639 88-0436364 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification Number) 144 Front Street West, Suite 700 Toronto, Ontario, Canada, M5J 2L7 (Address of principal executive offices) (416) 477-5656 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act  Soliciting material pursuant to Rule14a-12 under the Exchange Act  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Table of Contents Item 1.01 Entry into a Material Definitive Agreement Item 2.01 Completion of Acquisition or Disposition of Assets Item 3.02 Unregistered Sales of Equity Securities Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Item 9.01: Financial Statements and Exhibits. SIGNATURE Exhibit Index Share Exchange Agreement 1 Item 1.01: Entry into a Material Definitive Agreement. On January 28, 2008, Racino Royale, Inc. (the "Registrant", the "Company" or “Racino”) closed the acquisition of InterAmerican Gaming Corp. (“InterAmerican”). Racino entered into a Share Exchange Agreement (the “Agreement”) dated January 10, 2008, by and between the Company, InterAmerican and the shareholders of InterAmerican for purposes of acquiring all of the issue and outstanding common shares of InterAmerican. Racino issued 13,500,000 restricted shares of its common stock to the former shareholders of InterAmerican, representing a 29% ownership position in the Company after giving effect to the issuance of the stock. The Company agreed to reconstitute the board of directors post closing. At the next board of directors meeting Ms. Carrie Weiler has agreed to resign and three new directors will be appointed. The new directors are: Messrs. Randy Barber, Graham Simmonds and Adam Szweras. In addition the President of InterAmerican, Mr. Eric Rahn, is appointed Chief Operating Officer of the Company. Item 2.01
